DETAILED ACTION
This action is responsive to the amendments filed on 9/13/2021.
Currently, claims 5-8, 10-18, and 20-27 are pending; claim 5 being currently withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 9/13/2021, with respect to previous rejection of claim 9 under 35 U.S.C. 112(d) have been fully considered and are persuasive due to the cancellation of claim 9.  Thus said rejection has been withdrawn.
Applicant’s arguments directed to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; as necessitated by the Applicant’s amendments to claim 10 (as filed on 9/13/2021).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Satoh (USPN 4,161,040).

a single stage transmitter (figs. 1 and 10: note that figure 10 shows the internal circuitry of Data-In Amp 2 (shown in figure 1) which is a single stage transmitter outputting data (e.g. output signal din) to at least one memory cell (e.g. one the memory cells 3a-3n) during write operations (as evident by at least figure 1)), comprising: 
	a first circuit (figs. 1 and 10: at least transistors Q49-Q54 of figure 10 is/are mapped to the claimed first circuit (nested within Amp 2 of the Satoh reference)), 	a second circuit (figs. 1 and 10: at least transistors Q55-Q60 of figure 10 is/are mapped to the claimed second circuit (nested within Amp 2 of the Satoh reference)) and a third circuit (figs. 1 and 10: at least transistor Q61 is mapped to the claimed third circuit (nested within Amp 2 of the Satoh reference)); 
	wherein the first circuit and second circuit are operative to drive data in a write mode (figs. 1 and 10+11: see at least col. 9, line 50 through col. 10, line 67 (which address the functions of Q49-Q61), which perform the functions of voltage level shifting as well as data driving in a ‘write operation’.  Note the “r/w” control input represents read and write operation (using different binary levels)), and 
	wherein the third circuit is operative as a termination circuit in a read mode (figs. 1 and 10+11: see at least col. 9, line 50 through col. 10, line 67 (which address the functions of Q49-Q61).  More specifically col. 10, lines 54-60 states “In the read operation, the                         
                            
                                
                                    r
                                    /
                                    w
                                
                                ¯
                            
                        
                     signal is at the GND level. Thus even when the FET Q59 is turned on, the drain of the FET Q59 is still held at the precharging level since the FET Q61 connected on the ground side is turned off. Therefore, both the outputs                         
                            
                                
                                    d
                                
                                
                                    i
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                                ¯
                            
                        
                     of the driver circuit 17 are at the VDD -Vth level”).
Allowable Subject Matter
Claims 6-8 and 20-27 are allowed.
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, the Examiner notes that the merits of instant claim 5 (currently withdrawn) would be allowable since claim 5 depends upon allowed independent claim 6 (and in its current form is applicable to Elected Invention/Group I).  Although technically there’s an issue with claim 5 depending upon claim 6 (a larger numbered claim).  However this issue is easily fixed by merely moving the limitations of instant claim 5 to a new claim at the end of the claim set (e.g. copy the language of instant claim 5 to a new claim 28) and cancel instant claim 5.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  The Examiner also notes the merits of Elbe et al. (US 2005/0116740: figure 4) and Goswick (USPN 6,407,579: figs. 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/17/2021